Title: To George Washington from Arthur Campbell, 26 October 1781
From: Campbell, Arthur
To: Washington, George


                  
                     Sir
                     Holstein River Octo. 26th 1781
                  
                  The southern Indians and particularly the Cherokees, have at different periods in the present contest, been an object of instrumentality with the British Agents for the subjugation of America—By means of the opposition of arms, and at times of negociation we have hitherto in a great measure frustrated their attempts.  So late as last Winter the nation was chastised.  This Summer in solemn Treaty they promised in future to remain in peace.  That transaction was but shortly over until the intrigues of the enemy by Tory emissaries, created a defection; and by a late account from Brigadier Genl Pickens of South Carolina hostilities had actually commenced in that State.  The major and most worthy part of the nation still seems sincere for peace and a friendly communication with us.  To improve this good disposition, to strengthen and increase our interest; I have taken the liberty in conjunction with other Gentlemen who are Commissioners under General Greenes appointments to recommend it to Colo. Martin the Virginia agent of Indian Affairs, to conduct two principal Chiefs of the Cherokee Nation, to your Excellency’s Head Quarters, that they might see with their own eyes the power of America, and hear from your mouth the fate of their nation.  Our situation at present is something critical.  Several hundreds of the best men of the Country are now in South Carolina acting under the orders of General Greene; an onset now from the Indians, on an extensive and unfortified frontier, might produce great distress.  The Chiefs whilst in our power may answer the purpose of hostages; or  thro their means, we may keep up the expectations of the friendly part of the nation, may confound and divide the counsels of those who are unfriendly, and contradict the arguments of the British emissaries, which may gain time until the important objects of the Campaign are gained, when our Rulers may have leisure to turn part of their attention to our insecure situation.
                  The various matters hinted at in this letter, together with some propositions transmitted by a former opportunity can be fully explained to your Excellency by the bearer, who is a Gentlemen that has distinguished in the Field and in the Cabinet, by his attachment to the interests of his Country; but thru the mistakes of Public Councils, or want in the Treasury, he is like to suffer losses. if you can put him in a train to obtain justice and extricate him from his difficulties, it may be serving the public as well as obliging a good man.
                  It is with no small degree of diffidence that I am impelled to address your Excellency on this occasion well knowing the great weight of cares with which you are already loaded; but when I contemplate you as a favourite of Heaven whose councils, and whose sword, are procuring blessings to millions, I make no doubt but you will rejoice in having the opportunity of doing us good; and it is my prayer that in the future sooner if your assistance it may add to your triumphs and to your glory.  I have the honor to be with the greatest respect Your Excellencys most Obedient Servant 
                  
                     Arthur Campbell
                  
               